DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Drawings
The objection to the drawings is withdrawn in view of the amendment thereto.

Claim Objections
The objections to claims 18-19 are withdrawn in view of the amendments thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lenniger in view of Tsoi et al. (US 9,423,192 – hereinafter, “Tsoi”).
With respect to claim 8, Lenniger teaches (In Fig 1) an electric device, comprising: a power module (100) having a circuit carrier (110) on which a circuit component (128) is disposed; a cooling structure (106); and an intermediate structure (108) disposed between the circuit carrier and the cooling structure (See Fig 1), wherein the cooling structure is made of a first metal material (Aluminum), and the intermediate structure is made of a second metal material (Copper) having a higher thermal conductivity than that of the first metal material (Col. 3, ll. 41-46) and is formed as a plate (See Fig 1).  Lenniger further teaches that the intermediate structure (108) is attached to the cooling structure (106, Col. 3, ll. 59-60) but fails to specifically teach or suggest that they are attached via welding.  Tsoi, however, teaches (In Claim 2) a heat spreading device which includes a copper plate and an aluminum plate attached together via welding.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Tsoi with that of 
With respect to claim 11, Lenniger further teaches that the cooling structure comprises: a housing (102) having a cavity (Cavity which accepts 106); a flow distributer (112) disposed within the cavity of the housing; and a cover plate (Top plate of 106) configured to seal the cavity of the housing and attached to the intermediate structure (See Fig 1).
With respect to claim 12, Lenniger further teaches that the cooling structure comprises: a main body (102) formed with a fluid flow channel (Space where 112 resides) in a top surface thereof; and a cover plate (106) covering the top surface of the main body to seal the fluid flow channel and attached to the intermediate structure (See Fig 1).
With respect to claim 13, Lenniger further teaches that the cooling structure comprises: a main body (106) formed with a fluid flow channel (114) in a bottom surface thereof, a top surface of the main body being attach to the intermediate structure (108, see Fig 1); and a cover plate (102) covering the bottom surface of the main body to seal the fluid flow channel (See Fig 1).

Allowable Subject Matter
Claims 1-7, 9-10, 15-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:


The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Lenniger as modified by Ishiyama teaches many of the limitations of claim 1 as per pages 7-8 of the non-final office action, neither Lenniger nor Ishiyama, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
With respect to the applicants’ remarks to claim 8 that, “First, as noted above, Lenniger discloses that items 108 and 106 are formed as a bimetal, clad, ribbon. Second, Tsoi fails to disclose welding a cooling structure to an intermediate structure. Rather, Tsoi discloses welding an aluminum plate to a copper plate to form the "heat spreading device." Indeed, Tsoi fails to disclose any intermediate structure. Thus, Applicant respectfully submits that there is no motivation to combine Tsoi with Lenniger, and further, that attempting to combine them as suggested by the Examiner would essentially eliminate Lenniger's core principle of operation with respect to the bimetalic ribbon. For at least these reasons, Applicant respectfully submits that independent claim 8 is allowable over Lenniger in view of Tsoi.” (Present remarks page 9) the examiner respectfully disagrees.  
Regarding the above allegation that Lenniger discloses that 108 and 106 are clad, in Col. 3, ll. 59-60, the examiner respectfully notes that Lenniger is merely disclosing that the intermediate structure (108) and the cooling structure (106) are attached, not that they must be clad.  Indeed, Lenniger is merely giving an example of how the two structures are affixed.  
Regarding the above allegation that Tsoi fails to disclose any intermediate structure, the examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references1.  Claim 8 is rejected using a combination of Lenniger and Tsoi to teach all 
Regarding the above allegation that there is no motivation to combine Tsoi with Lenniger, the examiner respectfully disagrees and notes that welding the two layers of Lenniger, as taught by Tsoi, would allow for the two layers to be bonded together, something which is desired and, indeed, disclosed by Lenniger.
Regarding the above allegation that attempting to combine Lenniger and Tsoi as suggested by the Examiner would essentially eliminate Lenniger's core principle of operation with respect to the bimetalic ribbon, the examiner respectfully notes that the present arguments do not expand on how the core principle of the operation of the bimetallic ribbon is effected and thus it is unclear how welding the intermediate structure (108) and the copper structure (106) would eliminate the core principle of operation of the bimetallic ribbon.  Accordingly, the examiner has no choice but to find this argument unpersuasive.
Accordingly, Lenniger and Tsoi are believed to render claim 8 obvious and the rejection thereto is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).